                 Case 3:19-cr-00241-EMC Document 17 Filed 08/23/19 Page 1 of 2



 1   DOUGLAS L. RAPPAPORT (SBN 136194)
     Law Offices of Douglas L. Rappaport
 2   260 California Street, Suite 1002
     San Francisco, CA 94111
 3   (415) 989-7900
 4   Attorneys for Defendant
     TRISTAN HARVEY
 5
 6                                  UNITED STATES DISTRICT COURT
 7                               NORTHERN DISTRICT OF CALIFORNIA

 8                                      SAN FRANCISCO DIVISION
 9   UNITED STATES OF AMERICA,                              Case No. CR19-0241
10                                  Plaintiff,
11          v.                                              STIPULATION AND PROPOSED ORDER
                                                            MODIFYING CONDITIONS OF RELEASE
12
     TRISTAN HARVEY,
13
                             Defendant.
14   _______________________________________/
15
            THE PARTIES HEREBY STIPULATE that following discussions with Josh Libby of
16   U.S. Pretrial Services who is in agreement, that the conditions of release shall be modified in the
     following manner:
17
            1.       The restriction prohibiting Tristan Harvey from traveling outside the Northern
18                   District of California will be modified to allow him to travel to Black Rock City,
                     Nevada from August 26, 2019 through August 30, 2019.
19
            2.       All other conditions of release, including but not limited to random drug testing,
20                   shall remain in effect unless modified by Order of the Court.
21
22   Dated: August 23, 2019                                 Dated: August 23, 2019

23
     ________/s/_______________________                     __________/s/_______________________
24   DOUGLAS L. RAPPAPORT                                   ROSS WEINGARTEN,
     Attorney for Defendant                                 Assistant United States Attorney
25   TRISTAN HARVEY
26
27

28
                   Case 3:19-cr-00241-EMC Document 17 Filed 08/23/19 Page 2 of 2



 1
 2                                    UNITED STATES DISTRICT COURT

 3                                 NORTHERN DISTRICT OF CALIFORNIA
 4                                         SAN FRANCISCO DIVISION
 5
 6   UNITED STATES OF AMERICA,                                 Case No. CR19-0241
 7
                                       Plaintiff,
 8                                                             [ PROPOSED ] ORDER MODIFYING
     v.                                                        CONDITIONS OF RELEASE
 9
     TRISTAN HARVEY,
10                           Defendant.
     _______________________________________/
11
12            This matter having come before the Court upon Stipulation of the parties and the Court

13   being advised;
14            IT IS ORDERED that the Conditions of Release shall be modified in the following
15   manner:
16            1.       The restriction prohibiting Tristan Harvey from traveling outside the Northern
                       District of California will be modified to allow him to travel to Black Rock City,
17                     Nevada from August 26, 2019 through August 30, 2019;

18            2.       All other conditions of release, including but not limited to random drug testing, shall
                       remain in effect unless modified by Order of the Court.
19
20
21
     Dated:         August _____, 2019
22                                             _____________________________________________
                                               HON. JUDGE ELIZABETH D. LAPORTE
23                                             United States Magistrate Judge
24
25
26
27

28
